THE STATE OF TEXAS
                        MANDATE
              *********************************************
TO THE 7TH DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of April, 2015, the cause upon appeal to revise or reverse your judgment between

                             EX PARTE GREGORY P. HATZIS

                       NO. 12-14-00199-CV; Trial Court No. 13-3026-A

                                Opinion by Brian Hoyle, Justice.

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and
the same being considered, it is the opinion of this court that there was error in the judgment as
entered by the court below, and that the same should be reversed and judgment rendered.

        It is therefore ORDERED, ADJUDGED and DECREED by this court that the judgment
of the trial court in favor of Appellee, GREGORY P. HATZIS, be, and the same is, hereby
reversed and judgment is rendered that the trial court and Appellee, GREGORY P. HATZIS,
return documents to the submitting agencies. All costs of this appeal are hereby adjudged
against the Appellee, GREGORY P. HATZIS, for which let execution issue; and that this
decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 10th day of July, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk